     Case 2:13-cr-00192-LRH-EJY Document 75 Filed 10/06/20 Page 1 of 1




 1                                   UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4    UNITED STATES OF AMERICA,                              Case No. 2:13-cr-00192-LRH-EJY
 5                    Plaintiff,
                                                                          ORDER
 6          v.
 7    RONALD HOLMES,
 8                    Defendant.
 9

10           Before the Court is Defendant’s Motion for Leave to File Under Seal (ECF No. 74). The
11   Motion seeks to seal Defendant’s personal medical records submitted in preparation for an upcoming
12   revocation hearing. The Court finds that, pursuant to the standard established by Kamakana v. City
13   and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006) and Fed. R. Civ. P. 26(c)(1), good cause
14   exists to seal these records.
15           Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion for Leave to File Under
16   Seal (ECF No. 74) is GRANTED.
17

18           Dated this 6th day of October, 2020
19

20

21
                                                   ELAYNA J. YOUCHAH
22                                                 UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                     1
